[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 29, 2005
                              No. 05-12393                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                          Agency No. A79-448-055

RUDINA ZHULEKU,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                              (November 29, 2005)


Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Rudina Zhuleku, an alien and Albanian citizen who applied for asylum and
withholding of removal, petitions for review of the denial of her application.

Because substantial evidence supports the decision of the Immigration Judge, we

deny Zhuleku’s petition.

                                 I. BACKGROUND

      Zhuleku is an Albanian citizen who arrived in the United States with a false

Norwegian passport in May 2002. After the government denied her application for

admission under the Visa Waiver Pilot Program, Zhuleku applied for asylum,

withholding of removal, and relief under the Convention Against Torture. The IJ

denied Zhuleku’s application.

      Zhuleku alleged that she had suffered several incidents of harassment, abuse,

and criminal assault. Zhuleku described herself as a leader and active member in

the opposition Democratic Party. She alleged that government police interrupted a

Democratic Party meeting in November 1998 and mistreated her and others. She

also stated that, as she was leaving the meeting that night, a car drove up and an

occupant told Zhuleku to “leave the group and disappear” and that “we are going to

cut your skin off, just like cattle.” For several days after these events, Zhuleku

received phone calls from anonymous callers who threatened to arrest and kill her.

      Zhuleku also alleged that in May 2001 her car was stopped by four masked

persons dressed as police who ordered Zhuleku and her three companions to exit

the car, searched the car and found a box of literature of the Democratic Party,
                                           2
threw the box of literature on the ground, and then beat Zhuleku and her

companions. Three days later, she received a letter in which “the gangsters of the

Socialist Party” threatened to burn Zhuleku and her family if she did not “separate”

herself from the Youth Forum of the Democratic Party. Zhuleku also alleged that,

on the morning after the June 2001 elections, she was punched and robbed by two

men as she was leaving her home. Zhuleku also alleged that she had been

kidnapped and raped after leaving a meeting of the Youth Forum in February 2002,

but on cross-examination Zhuleku admitted she had not been raped.

        Zhuleku left Albania on May 12, 2002. She spent three days each in Italy,

France, and Guadeloupe but did not seek asylum or refugee status in any of those

places. Zhuleku then entered the United States at the Miami International Airport

on May 21 and was denied admission under the Visa Waiver Pilot Program.

Zhuleku filed an application for asylum and withholding of removal in October

2002.

        In addition to the statements she made in her application and her testimony

at the hearing, Zhuleku offered a variety of documentary evidence, including two

letters from the alleged leader of the Democratic Party and medical reports

describing Zhuleku’s condition after the attacks on her. In response, the

government, in addition to cross-examining Zhuleku at the asylum hearing, offered

a variety of reports and studies, including the 2001 State Department Profile of
                                           3
Asylum Claims and Country Conditions for Albania. After conducting an asylum

hearing, the IJ found that Zhuleku’s testimony was not credible and that she had

failed to satisfy her burden of proof. The BIA affirmed the decision of the IJ

without opinion.

                           II. STANDARD OF REVIEW

      When the BIA affirms a decision of the IJ without opinion, we review the

decision of the IJ. Nreka v. U.S. Atty. Gen., 408 F.3d 1361, 1368 (11th Cir. 2005)

(citing Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)). We review

legal determinations de novo. Id. at 1361. We review factual determinations,

including determinations of credibility, under the substantial evidence standard.

Forgue v. U.S. Atty. Gen., 401 F.3d 1282, 1286 (11th Cir. 2005); D-Muhumed v.

U.S. Atty. Gen., 388 F.3d 814, 818 (11th Cir. 2004). The “IJ must offer specific,

cogent reasons for an adverse credibility finding,” Forgue, 401 F.3d at 1287, but

“this court may not substitute its judgment for that of the [IJ] with respect to

credibility findings.” D-Muhumed, 388 F.3d at 818. Findings of fact, including

credibility findings, “may be reversed by this court only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. __, 125 S.

Ct. 2245 (2005); Forgue, 401 F.3d at 1287.
                                           4
                                  III. DISCUSSION

      To be eligible for asylum, an alien must qualify as a refugee under section

208(a)(1) of the Immigration and Nationality Act. 8 U.S.C. § 1158(b)(1)(A). To

qualify as a refugee, an alien must prove either past persecution or a well-founded

fear of future persecution on account of the her race, religion, nationality,

membership in a particular social group, or political opinion. 8 U.S.C. §

1101(a)(42)(A); see Al Najjar, 257 F.3d at 1284. To prove past persecution, the

alien must prove that she was persecuted on account of one of the statutorily

protected grounds. See, e.g., Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1230-

1231 (11th Cir. 2005). To prove a well-founded fear of future persecution, the

alien must present “specific, detailed facts” that support her fear that she will be

“singled out” on account of a statutorily protected ground. Al Najjar, 257 F.3d at

1287 (internal quotation and emphasis omitted).

      The IJ offered specific and cogent reasons in support of its finding that

Zhuleku was not credible. In her application and at the hearing, Zhuleku

unequivocally stated that she had been raped, but on cross-examination Zhuleku

admitted that her attackers had not had sex with her. Zhuleku explained her view

that “as a female and being 22 years old, raping and violating my rights as a person

into [sic] doesn’t just mean sexual contact. It also means touching me in the places

where I shouldn’t be. Threaten me, beating me, that’s also rape as far as I’m
                                           5
concerned.” The IJ rejected this testimony and “respectfully [found] that the term

‘rape’ has a universal meaning. The term ‘rape,’ without referring to any

dictionary definition, generally connotes that unconsensual and forced intercourse

was inflicted upon an individual.” The IJ found that Zhuleku had “manipulated the

term ‘rape’ to provide sympathetic facts to her case.”

      The IJ also observed other inconsistencies in Zhuleku’s testimony: (1)

Zhuleku stated in her application that she was attacked in June 2001, but failed to

provide detailed testimony about the incident at her asylum hearing; (2) Zhuleku

testified that she obtained a birth certificate in November 2001 because she needed

it to apply to university, but elsewhere testified that she applied to university in

June 2000 and June 2001; and (3) Zhuleku failed to seek refugee protection or

apply for political asylum when she was interviewed by officials of the U.S.

Embassy in Albania in December 2001 regarding her application for a non-

immigrant visitor’s visa. The inconsistencies in Zhuleku’s testimony, especially

her false allegation of rape, were specific and cogent reasons for the IJ to make an

adverse credibility finding.

      Substantial evidence also supports the finding of the IJ that Zhuleku’s other

evidence was unpersuasive. See Forgue, 401 F.3d at 1287. The IJ found several

inconsistencies in the two letters from a D. Haznedari, who allegedly was the head

of the Democratic Party in Albania. The IJ found that both letters lacked indicia of
                                            6
reliability because they were not on letterhead and were entirely typewritten except

for certain stamps affixed to them. The IJ observed that Zhuleku did not explain

why one letter stated that Zhuleku had been a member of the Youth Forum since

January 1997 while the other letter stated that Zhuleku had been a member of the

Democratic Party since February 1997. Because the letters bore the same date,

August 27, 2002, the IJ questioned why Haznedari would execute two separate

letters.

       The Haznedari letters were not the only documents the IJ considered to be

suspicious. The IJ was troubled by the medical reports regarding Zhuleku’s

alleged beating and rape, which apparently were created at the request of a solicitor

referred to as OPGJ. The IJ found the reference to the OPGJ to be inconsistent

with Zhuleku’s allegation that she suffered persecution by the Albanian

government or members of the Socialist Party because it suggested that there had

been police and prosecutorial involvement in the crimes that Zhuleku allegedly

suffered.

       The IJ also found that countervailing evidence offered by the government

further undermined Zhuleku’s application for asylum. The 2001 State Department

Profile of Asylum Claims and Country Conditions for Albania stated that

applicants for asylum “often rel[y] on fraudulent documents,” “forged documents

are . . . common,” “documents issued by Albanian medical practitioners are rarely
                                          7
reliable,” “[a]ll political parties have been active in most the country without a

pattern of mistreatment, even during the dark days of 1997,” and “[t]here is

virtually no evidence that individuals are targeted for mistreatment on political

grounds.” This evidence corroborated the concern of the IJ about both Zhuleku’s

documentary evidence and testimony. Because substantial evidence supports the

denial of Zhuleku’s application for asylum, we deny her petition.

      Zhuleku also petitions for review of the denial of her application for

withholding of removal under section 241(b)(3) of the INA. See 8 U.S.C. §

1231(b)(3). Because the standard of proof required for withholding of removal is

higher than the standard of proof required for well-founded fear of future

persecution, an alien who fails to meet the standard for well-founded fear of future

persecution necessarily will fail to meet the standard for withholding of removal.

D-Muhumed, 388 F.3d at 819; see Al Najjar, 257 F.3d at 1292-93. Zhuleku’s

failure to prove a well-founded fear of future persecution in her application for

asylum necessarily means that she failed to qualify for withholding of removal.

      PETITION DENIED.




                                           8